DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 22 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein each of the plurality of output values is indicative of a likelihood that a prostate lesion of at least the level of prostate lesion aggressiveness corresponding to that output channel is present at the pixel; identify a prostate lesion in the mp-MRI data based one or more output values for one or more pixels of the plurality of pixels being greater than a threshold; predict an aggressiveness of the identified prostate lesion based on which output channels had values over the threshold for the particular pixel; and cause an indication that a prostate lesion of the predicted aggressiveness is likely present in the subject's prostate to be presented to a user”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 7, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 8, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:




“receiving, from the trained CNN classification model for each of a plurality of pixels of the mp-MRI data, a plurality of output values from the respective plurality of output channels, wherein each of the plurality of output values is indicative of a likelihood that a prostate lesion of at least the level of prostate lesion aggressiveness corresponding to that output channel is present at the pixel; identifying a prostate lesion in the mp-MRI data based one or more output values for one or more pixels of the plurality of pixels being greater than a threshold; predicting an aggressiveness of the identified prostate lesion based on which output channels had values over the threshold for the particular pixel; and causing an indication that a prostate lesion of the predicted aggressiveness 1s likely present in the subject's prostate to be presented to a user”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 9 - 14, the claims have been found allowable due to their dependencies on claim 8.
e. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“providing the ADC data as input to a second channel of the plurality of channels; 
receiving, from the trained CNN classification model for each of a plurality of pixels of the mp-MRI data, a plurality of output values from the respective plurality of output channels, wherein each of the plurality of output values is indicative of a likelihood that a prostate lesion of at least the level of prostate lesion aggressiveness corresponding to that output channel is present at the pixel; 
identifying a prostate lesion in the mp-MRI data based one or more output values for one or more pixels of the plurality of pixels being greater than a threshold; predicting an aggressiveness of the identified prostate lesion based on which output channels had values over the threshold for the particular pixel; and causing an indication that a prostate lesion of the predicted aggressiveness 1s likely present in the subject's prostate to be presented to a user”.

in combination with the rest of the limitations of the claim. 
f. With respect to claims 16 - 21, the claims have been found allowable due to their dependencies on claim 15.

g. With respect to claim 22, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
Regarding claim 22
“A system for determining a class of a cancer, the system comprising: 
at least one hardware processor that is programmed to: 
receive multi-parameter imaging data depicting a portion of a subject: provide a first subset of the multi-parameter imaging data as input to a first channel of a trained convolutional neural network (CNN); 
provide a second subset of the multi-parameter imaging data as input to a second channel of the trained CNN; 
receive, from the trained CNN, a set of output values corresponding to a set of output channels for a plurality of pixels of the multi-parameter imaging data, the set of output channels corresponding to a set of classes of cancer in order of increasing aggressiveness, and each value indicating a likelihood that the pixel depicts cancerous tissue of at least a particular class of cancer corresponding to the output channel from which the value was output; 
identify a cancer region in the multi-parameter imaging data based on one or more output values for one or more pixels corresponding to the cancer region being greater than a threshold;
predict an aggressiveness of the identified cancer region based on which of the output channels had values over the threshold for one or more pixels; and
generate a report indicating that the predicted aggressiveness is present in the cancer region”. 

in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion


The prior art of record not relied on but considered pertinent Applicant’s disclosure is:  Madabhushi (US 2016/0196647 A1).                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852